DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotary Piston Water Meter with Additives to Change the Properties of the Rotary Piston

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 16-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites that “the piston is configured to revolve 36 times or fewer for one liter of fluid passing through the piston fluid meter” in lines 4-5.  This limitation appears to refer to (i.e. include) the volumetric meter designated as DN15 described on page 2, lines 9-24 of the Specification.  However, the examiner notes that the DN15 volumetric water meter is described as having a maximum performance of R400; i.e., the DN15 volumetric water meter is not the inventive water meter (which has a maximum performance of R1000).  Instead, the Specification discloses that the inventive water meter (which has a maximum performance of R1000) is a modified DN20 volumetric water meter on page 6, lines 16-20.  Furthermore, the Specification does not explicitly disclose that the modified DN20 still has a piston with the same size as the prior art piston; i.e. the Specification does not explicitly disclose that the inventive piston revolves the claimed number of times.  Therefore, the Specification does not support that Applicant possesses the claimed invention.
Claims 16-23 depend on claim 14 and are rejected for inheriting the same problem.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,359,892 issued to Felt (“Felt”) in view of U.S. Patent 3,662,600 issued to Rosano, Jr. et al. (“Rosano”), U.S. Patent 484,465 issued to Schon (“Schon”), “Tribology of Graphite-Filled Polystyrene” by Gilardi (“Gilardi”) and U.S. Patent 2,389,125 issued to Barge (“Barge”)

As for claim 1, Felt discloses a fluid meter comprising:
a chamber (40) having an internal diameter (see Fig. 3), closed at a first end with a first structure (46) and closed at a second end with a second structure (44) which can be part of the chamber, and the chamber having a hub (48) situated on the second structure, that is concentric with the chamber (see Fig. 3); and
an inner piston (70, 74) that orbits in a path constrained by an external diameter of the piston against the internal diameter of the chamber (Fig. 3 and col. 5, line 49 - col. 6, line 8), and the piston (70, 74) having a peg (80, 84) against a center shaft (52) of the chamber, the piston having an orbit guided by a divider wall (58) of the chamber, and the piston having a nose gap (78) that can run along a length or part of the length of the divider, and between the internal diameter of the chamber and the external diameter of the piston is an X gap (C1); and wherein:
X (C1) is equal to or greater than zero (col. 4, line 68 - col. 5, line 6);
a fluid can enter the chamber through an input port (54) in the first or second structure or side faces of the chamber, and exit the chamber through an output port (56) in the first or second structure or side faces of the chamber; and
for one rotation of the piston in the chamber caused by a flow of fluid into the inlet port, with a flow of the fluid out of the outlet port, there is a fixed-volume discrete parcel of fluid for each rotation of the piston (col. 5, line 49 - col. 6, line 8).
	Felt does not disclose that the inner piston has a density of less than 1.0 grams/centimeter3, in part because Felt does not disclose that the fluid meter is a water meter with a piston that may float.
	However, Rosano discloses a fluid meter that is a water meter with an inner piston that floats (col. 2, lines 55-62).  Rosano discloses that the floating inner piston can be molded from hard, wear resistant polymer (col. 4, lines 3-6).  Schon discloses a similar water meter with an inner piston that also floats (page 2, lines 127-133).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt to be a water meter with a piston that may float as disclosed by Rosano and Schon in order to allow the measurement of water drawn from the mains and used in a house or factory (Schon: page 1, lines 8-13) while reducing the effects of friction to reduce wear (Rosano: col. 4, lines 3-7 and Schon: page 2, lines 127-133 and page 3, lines 125-128).
	Felt as modified by Rosano and Schon discloses that that the inner piston has a density of less than 1.0 grams/centimeter3  (One having ordinary skill in the art would understand that a water meter piston that floats has a density less than the density of water, i.e. less than 1.0 grams/centimeter3).
Although Rosano discloses that the inner piston can be molded from hard, wear resistant polymer (col. 4, lines 3-6), Felt as modified by Rosano and Schon does not disclose that the inner piston is configured from a material comprising a mixture of polystyrene and graphite.  
However, Gilardi discloses a hard, wear resistant polymer (polystyrene and graphite; Abstract and Introduction) that is configured from a material comprising a mixture of polystyrene and graphite  (Abstract and Introduction).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the inner piston of Felt, Rosano and Schon to comprise the material as disclosed by Gilardi in order to decrease friction and improve thermal conductivity and improve wear resistance (Gilardi: Abstract, Introduction, Conclusion).
Felt as modified by Rosano, Schon and Gilardi does not explicitly disclose that the fluid meter has a turndown ratio of at least 1000 with plus or minus 5 percent measurement accuracy at flow rates of less than or equal to 15 liters per hour, in part, because Felt as modified by Rosano, Schon and Gilardi does not explicitly recite does not disclose the desirability of measuring flows at low flow rates.
However, Barge discloses the desirability of measuring flows at low flow rates (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses that measurements at low flow rates can be improved by decreasing friction of the piston (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses a bearing that minimizes friction between the piston and chamber (page 2, col. 2, lines 27-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt, Rosano, Schon and Kawachi by including the bearing of Barge in order to decrease friction of the piston and to allow accurate measurements of low flow rates.
Felt as modified by Rosano, Schon, Gilardi and Barge does not explicitly disclose that the fluid meter has a turndown ratio of at least 1000 with plus or minus 5 percent measurement accuracy at flow rates of less than or equal to 15 liters per hour.
However, the Instant Specification discloses that these limitations describe measurement accuracy at low fluid flow and that the measurement accuracy results from the optimization of the amount of buoyancy of the inner piston and the amount of friction of the inner piston (page 6, lines 3-21).  Barge discloses the desirability of measuring at low flow rates while maintaining the ability to measure at higher flow rates (Barge: page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Felt discloses clearances that are optimized to maintain measurement accuracy while reducing unwanted contact (Felt: col. 6, lines 9-21).  Barge discloses a structure (Barge’s inventive bearing) that reduces friction at low flow rates. Rosano and Schon disclose the advantages of optimizing the buoyancy and friction of the piston (i.e. to minimize the friction, thus minimizing wear of the piston).  Gilardi discloses the use of graphite to decrease the friction of plastic in the piston.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A). Also, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05(II)(A).  Lastly it has been held that “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the desired buoyancy and the desired friction level of the piston to occur at the claimed flows in order to achieve the predictable result of accurately measuring the flow at a low flow rate.

As for claim 2, Felt as modified by Rosano, Schon, Gilardi and Barge discloses that:
the piston (Felt: 70, 74) is subject to a force of gravity (Felt: inherent; down in Fig. 4); and
the piston is subject to a force of thrust from the fluid entering the chamber (to cause the piston to float); and
wherein the force of gravity and the force of thrust are equal relative to each other (Rosano and Schon: i.e. the piston floats) to ensure the piston exerts a nearly minimal vertical force in the chamber just sufficient to ensure a buoyant force is exerted on the piston (Rosano and Schon: i.e. the piston floats).

As for claim 3, Felt as modified by Rosano, Schon, Gilardi and Barge discloses that the piston (Felt: 70, 74) is configured to ensure a buoyant force is exerted on the piston when the piston is in the fluid (Rosano and Schon: i.e. the piston floats).

As for claim 4, Felt as modified by Rosano, Schon, Gilardi and Barge discloses that the fluid is water (Rosano: col. 2, lines 55-62 and Schon: page 1, lines 8-13).  The examiner notes that the claim recites the material worked upon (i.e. that the fluid is water).  However, it has been held that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

As for claim 5, Felt as modified by Rosano, Schon, Gilardi and Barge discloses that the piston comprises a material (Rosano: plastic and Gilardi: polystyrene) to which additives are added to change a density of the material and consequently of the piston.  The examiner notes that this claim does not positively recite additives such as glass bubbles; therefore, the recitation of the additives describes the intended use of the material of the piston (i.e. to combine the polystyrene of the piston with glass bubbles).  

As for claim 6, Felt as modified by Rosano, Schon, Gilardi and Barge discloses that the piston (Felt: 70, 74) has a buoyance (a degree of buoyancy is inherent and the piston floats according to Rosano and Schon) that is adjusted by adding glass bubbles or subtracting glass bubbles to or from, respectively, a base material of the piston.  The examiner notes that this claim does not positively recite glass bubbles; therefore, the recitation of the glass bubbles describes the intended use of the material of the piston (i.e. to adjust the polystyrene of the piston by adding glass bubbles).  

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,359,892 issued to Felt (“Felt”) in view of U.S. Patent 3,662,600 issued to Rosano, Jr. et al. (“Rosano”), U.S. Patent 484,465 issued to Schon (“Schon”), “Tribology of Graphite-Filled Polystyrene” by Gilardi (“Gilardi”), U.S. Patent 5,292,690 issued to Kawachi et al. (“Kawachi”) and U.S. Patent 2,389,125 issued to Barge (“Barge”).

As for claim 7, Felt discloses a method for measuring a flow of fluid comprising:
forcing a fluid (col. 5, lines 33-34) into a round chamber (40) having an inside diameter (see Fig. 1B), the round chamber (40) having a round piston (70, 74) with an external diameter smaller than the inside diameter of the chamber (see Fig. 3), the round piston (70, 74) thereby being forced by the fluid, to roll inside of the chamber (col. 5, lines 59-64), the piston having an external curved surface at a first distance (see the space between 74 and 42 near the bottom of 42 in Fig. 3) from the inside curved surface of the chamber (see Fig. 3), and the piston having an axis of rotation (80) that follows a circular path concentric to a central axis (52) of the chamber (40); and
measuring a flow rate of the fluid through the round chamber (col. 6, lines 1-8),
wherein:
the axes of the chamber and the piston are vertical and parallel to each other (see Fig. 4);
the piston is configured to ensure buoyant force is exerted on the piston when the piston is in the fluid to oppose a gravity force pushing the piston down toward the bottom of the chamber that increases friction between the piston and the bottom of the chamber (the presence of the buoyant force is inherent when the piston operates), and result in erroneous measurements of the fluid flow based on rotations of the piston in the chamber (this describes the problem caused by friction), which create discrete parcels of the passing fluid to be counted for a measurement of fluid flow (col. 5, line 49 - col. 6, line 8).
Felt does not disclose that the piston comprises a mixture of materials having a density of less than 1.0 grams/centimeter3, in part, because Felt does not disclose that the fluid meter is a water meter with a piston that may float.
	However, Rosano discloses a fluid meter that is a water meter with a piston that floats (col. 2, lines 55-62).  Rosano discloses that the floating piston can be molded from hard, wear resistant polymer (col. 4, lines 3-6).  Schon discloses a similar water meter with a piston that also floats (page 2, lines 127-133).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt to be a water meter with a piston that may float as disclosed by Rosano and Schon in order to allow the measurement of water drawn from the mains and used in a house or factory (Schon: page 1, lines 8-13) while reducing the effects of friction to reduce wear (Rosano: col. 4, lines 3-7 and Schon: page 2, lines 127-133 and page 3, lines 125-128).
Felt as modified by Rosano and Schon discloses that the piston comprises a material that has a density of less than 1.0 grams/centimeter3  (One having ordinary skill in the art would understand that a water meter piston that floats has a density less than the density of water, i.e. less than 1.0 grams/centimeter3).
Although Rosano discloses that the piston can be molded from hard, wear resistant polymer (col. 4, lines 3-6), Felt as modified by Rosano and Schon does not disclose that the piston comprises a mixture of materials that include polystyrene and a lubricant.  
However, Gilardi discloses a hard, wear resistant polymer (polystyrene and graphite; Abstract and Introduction) that is a mixture of materials that include polystyrene and a lubricant (Abstract and Introduction, where the lubricant is graphite).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the piston of Felt, Rosano and Schon to comprise the material as disclosed by Gilardi in order to decrease friction and improve thermal conductivity and improve wear resistance (Gilardi: Abstract, Introduction, Conclusion).
Felt as modified by Rosano, Schon and Gilardi does not disclose that the piston is configured from a mixture that includes glass bubbles.
However, Kawachi discloses a mixture that includes a plastic and glass bubbles (col. 1, lines 9-12).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the mixture of the piston of Felt, Rosano, Schon and Gilardi to include glass bubbles as disclosed by Kawachi in order to reinforce the plastic while decreasing the weight (Kawachi: col. 1, lines 9-12).
Felt as modified by Rosano, Schon, Gilardi and Kawachi does not explicitly disclose that the flow rate is less than or equal to 15 liters per hour, in part, because Felt as modified by Rosano, Schon, Gilardi and Kawachi does not disclose the desirability of measuring flows at low flow rates.
However, Barge discloses the desirability of measuring flows at low flow rates (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses that measurements at low flow rates can be improved by decreasing friction of the piston (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses a bearing that minimizes friction between the piston and chamber (page 2, col. 2, lines 27-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Felt, Rosano, Schon, Gilardi and Kawachi by including the bearing of Barge in order to decrease friction of the piston and to allow accurate measurements of low flow rates.
Felt as modified by Rosano, Schon, Gilardi, Kawachi and Barge does not explicitly disclose that the measurement accuracy is plus or minus 5 percent at flow rates of less than or equal to 15 liters per hour and that the chamber and the piston form a fluid meter having a turn down ratio of at least 1000. 
However, the Instant Specification discloses that these limitations describe measurement accuracy at low fluid flow and that the measurement accuracy results from the optimization of the amount of buoyancy of the inner piston and the amount of friction of the inner piston (page 6, lines 3-21).  Barge discloses the desirability of measuring at low flow rates while maintaining the ability to measure at higher flow rates (Barge: page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Felt discloses clearances that are optimized to maintain measurement accuracy while reducing unwanted contact (Felt: col. 6, lines 9-21).  Barge discloses a structure (Barge’s inventive bearing) that reduces friction at low flow rates. Rosano and Schon disclose the advantages of optimizing the buoyancy and friction of the piston (i.e. to minimize the friction, thus minimizing wear of the piston).  Gilardi discloses the use of graphite to decrease the friction of plastic in the piston.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A). Also, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05(II)(A).  Lastly it has been held that “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the desired buoyancy and the desired friction level of the piston to occur at the claimed flows in order to achieve the predictable result of accurately measuring the flow at a low flow rate.

As for claim 8, Felt as modified by Rosano, Schon, Gilardi, Kawachi and Barge discloses that the method of claim 7 (see the rejection of claim 7 above).
Felt as modified by Rosano, Schon, Gilardi, Kawachi and Barge does not disclose that the density of the piston is within two percent of a density of the passing fluid.
Instead, Felt as modified by Rosano, Schon, Gilardi, Kawachi and Barge discloses the density of the piston is very nearly the same specific gravity as the water flowing through the meter in order to permit the greatest freedom of action with minimal friction (Rosano: col. 4, lines 3-7).  Rosano does not disclose how much the density must be reduced in order to achieve this optimized performance of the piston.
However, it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  It has also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the density of the piston of Felt, Rosano, Schon, Gilardi, Kawachi and Barge to be the claimed amount in order to achieve the predictable result of permit the greatest freedom of action with minimal friction (Rosano: col. 4, lines 3-7).

As for claim 9, Felt as modified by Rosano, Schon, Gilardi, Kawachi and Barge discloses that the first distance (Felt: C1) between the external curved surface of the piston and the inside curved surface of the chamber is equal to or greater than zero mm (Felt: col. 4, line 68 - col. 5, line 6) and having a variation of plus and minus ten percent of a selected first distance (Felt: col. 4, line 68 - col. 5, line 9).

As for claim 13, Felt as modified by Rosano, Schon, Gilardi, Kawachi and Barge discloses that the fluid is water (Rosano: col. 2, lines 55-62 and Schon: page 1, lines 8-13).  

Claims 14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,359,892 issued to Felt (“Felt”) in view of U.S. Patent 3,662,600 issued to Rosano, Jr. et al. (“Rosano”), U.S. Patent 484,465 issued to Schon (“Schon”), “Tribology of Graphite-Filled Polystyrene” by Gilardi (“Gilardi”), U.S. Patent 5,292,690 issued to Kawachi et al. (“Kawachi”), Applicant’s Admitted Prior Art as described in the Specification (“AAPA”) and U.S. Patent 2,389,125 issued to Barge (“Barge”).

As for claim 14, Felt discloses a fluid flow measuring system comprising:
a piston fluid meter (40) having a rotary piston (70, 74) situated in a chamber (40) that creates fixed volume discrete parcels of passing fluid (col. 5, line 49 - col. 6, line 8); and
wherein a buoyant force is exerted on the rotary piston (70, 74) when the rotary piston is in the passing fluid (inherent: the passing fluid exerts a buoyant force on an object in the passing fluid).
Felt does not disclose that the density is less than the density of the passing fluid, in part, because Felt does not disclose that the fluid meter is a water meter with a piston that may float.
	However, Rosano discloses a fluid meter that is a water meter with a piston that floats (col. 2, lines 55-62).  Rosano discloses that the floating piston can be molded from hard, wear resistant polymer (col. 4, lines 3-6).  Schon discloses a similar water meter with a piston that also floats (page 2, lines 127-133).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid meter of Felt to be a water meter with a piston that may float as disclosed by Rosano and Schon in order to allow the measurement of water drawn from the mains and used in a house or factory (Schon: page 1, lines 8-13) while reducing the effects of friction to reduce wear (Rosano: col. 4, lines 3-7 and Schon: page 2, lines 127-133 and page 3, lines 125-128).
Although Felt as modified by Rosano and Schon discloses that density of the rotary piston is less than the density of the passing fluid (Rosano and Schon: because the rotary piston can float), Felt as modified by Rosano and Schon does not explicitly disclose that the density of the rotary piston is within two percent of the density of the passing fluid as claimed.  
Instead, Felt as modified by Rosano and Schon discloses the density of the piston is very nearly the same specific gravity as the water flowing through the meter in order to permit the greatest freedom of action with minimal friction (Rosano: col. 4, lines 3-7).  Rosano does not disclose how much the density must be reduced in order to achieve this optimized performance of the piston.
However, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05(II)(A).  It has also been held that "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05(II)(A).
Therefore, It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the density of the piston of Felt, Rosano and Schon to have the claimed density in order to achieve the predictable result of allowing the rotary piston to float to reduce the effects of friction to reduce wear (Schon: page 2, lines 127-133 and page 3, lines 125-128).
Felt as modified by Rosano and Schon explicitly discloses that a buoyant force is exerted on the rotary piston (Felt: 70, 74) when the rotary piston is in the passing fluid (because the piston floats).
Although Rosano discloses that the rotary piston can be molded from hard, wear resistant polymer (Rosano: col. 4, lines 3-6), Felt as modified by Rosano and Schon does not disclose that the rotary piston is configured from a mixture of polystyrene and graphite.
However, Gilardi discloses a hard, wear resistant polymer (polystyrene and graphite; Abstract and Introduction) that is a mixture of polystyrene and graphite  (Abstract and Introduction).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary piston of Felt, Rosano and Schon to comprise the material as disclosed by Gilardi in order to decrease friction and improve thermal conductivity and improve wear resistance (Gilardi: Abstract, Introduction, Conclusion).
Felt as modified by Rosano, Schon and Gilardi does not disclose that the rotary piston is configured from a mixture that includes glass bubbles.
However, Kawachi discloses a mixture that includes a plastic and glass bubbles (col. 1, lines 9-12).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the mixture of the rotary piston of Felt, Rosano and Schon to include glass bubbles as disclosed by Kawachi in order to reinforce the plastic while decreasing the weight (Kawachi: col. 1, lines 9-12).
	Felt as modified by Rosano, Schon and Gilardi and Kawachi does not disclose that the piston is configured to revolve 36 times or fewer for one liter of fluid passing through the piston fluid meter.
The examiner notes that this limitation describes the size of the piston of the piston fluid meter.  However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A).  Also, Applicant’s Admitted Prior Art (page 2, lines 12-24 of the Instant Specification) suggests that volumetric meters designated as DN 15 or DN20, which Applicant discloses have a piston configured to revolve 36 times (for DN15) or fewer (for DN20) for one liter of water, are well-known sizes for piston fluid meters that may be selected.
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the size of the piston fluid meter of Felt, Rosano, Schon and Gilardi and Kawachi to have the size designated as DN15 or DN20 such that the piston revolves 36 times or fewer for one liter of fluid in order to achieve the predictable result of measuring a low fluid flow using a standard-size water meter.
Felt as modified by Rosano, Schon, Gilardi, Kawachi and AAPA does not explicitly disclose that the piston fluid meter has a turndown ratio of at least 1000 during a first 100 hours of use and that the piston has a measurement accuracy of plus or minus 5 percent at flow rates of less than or equal to 15 liters per hour, in part, because Felt as modified by Rosano, Schon, Gilardi, Kawachi and AAPA does not explicitly recite does not disclose the desirability of measuring flows at low flow rates.
However, Barge discloses the desirability of measuring flows at low flow rates (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses that measurements at low flow rates can be improved by decreasing friction of the piston (page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Barge discloses a bearing that minimizes friction between the piston and chamber (page 2, col. 2, lines 27-30).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the fluid flow measuring system of Felt, Rosano, Schon, Gilardi, Kawachi and AAPA by including the bearing of Barge in order to decrease friction of the piston and to allow accurate measurements of low flow rates.
Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge does not explicitly disclose that the fluid meter has a turndown ratio of at least 1000 with plus or minus 5 percent measurement accuracy at flow rates of less than or equal to 15 liters per hour.
However, the Instant Specification discloses that these limitations describe measurement accuracy at low fluid flow and that the measurement accuracy results from the optimization of the amount of buoyancy of the inner piston and the amount of friction of the inner piston (page 6, lines 3-21).  Barge discloses the desirability of measuring at low flow rates while maintaining the ability to measure at higher flow rates (Barge: page 1, col. 1, lines 1-26 and page 1, col. 2, lines 5-9).  Felt discloses clearances that are optimized to maintain measurement accuracy while reducing unwanted contact (Felt: col. 6, lines 9-21).  Barge discloses a structure (Barge’s inventive bearing) that reduces friction at low flow rates. Rosano and Schon disclose the advantages of optimizing the buoyancy and friction of the piston (i.e. to minimize the friction, thus minimizing wear of the piston).  Gilardi discloses the use of graphite to decrease the friction of plastic in the piston.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A). Also, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05(II)(A).  Lastly it has been held that “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the desired buoyancy and the desired friction level of the piston to occur at the claimed flows in order to achieve the predictable result of accurately measuring the flow at a low flow rate.

As for claim 16, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that the rotary piston has a density that is less than that of less than 1.0 grams/centimeter3  (One having ordinary skill in the art would understand that a water meter piston that floats has a density less than the density of water, i.e. less than 1.0 grams/centimeter3).

As for claim 17, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses the system of claim 14 (see the rejection of claim 14 above).
Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge does not explicitly disclose that the material of the piston is mostly the polystyrene with a remaining material of the piston that comprises specified amount of additives including the glass bubbles and the graphite to obtain a predetermined density, strength and lubricity.
However, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that the polystyrene is combined with the glass bubbles and the graphite to optimize the density (Rosano: Rosano: col. 4, lines 3-7; and Schon: page 2, lines 127-133 and page 3, lines 125-128; and Kawachi: Kawachi: col. 1, lines 9-12) and improve the strength (Kawachi: Kawachi: col. 1, lines 9-12) and friction coefficient (Gilardi: Introduction), although the Felt, Rosano, Schon, Gilardi and Kawachi does not disclose the relative amounts of the thermoplastic, glass bubbles and the graphite.  Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A). Also, it has been held that “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05(II)(A).  Lastly it has been held that “It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See MPEP 2144.05(II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the relative amounts of the polystyrene, glass bubbles and the graphite in order to achieve the predictable result of optimizing the density, the strength and friction coefficient of the piston.

As for claim 18, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that the graphite is a lubricant (Gilardi: Abstract and Introduction).

As for claim 19, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that glass bubbles in the mixture are configured to decrease the density of the rotary system piston (Kawachi: col. 1, lines 10-12 and col. 3, lines 60-64).

As for claim 20, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that a clearance (Felt: C1) between the rotary piston and the chamber is between 0.0 mm and 5.0 mm (Felt: col. 4, line 68 - col. 5, line 6).

	As for claim 21, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that the rotary piston is configured to revolve 36 times for one liter of fluid passing through the piston fluid meter (see the rejection of claim 14 above, where the size of the piston is DN15).

	As for claim 22, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that the rotary piston is configured to revolve 16.5 times for one liter of fluid passing through the piston fluid meter (see the rejection of claim 14 above, where the size of the piston is DN20).

	As for claim 23, Felt as modified by Rosano, Schon, Gilardi, Kawachi, AAPA and Barge discloses that the piston fluid meter has a minimum flow rate less than or equal to 15 liters per hour (see the rejection of claim 14 above, where the piston fluid meter is optimized to achieve the claimed performance), wherein the turndown ratio is based on the minimum flow rate (this is the definition of “turndown ratio”).

Response to Arguments
Applicant's arguments on page 7 of the Remarks filed 6/3/2022 have been fully considered but they are not persuasive.  On page 7 of the Remarks, Applicant argues that “buoyancy” requires an element to float.  However, the examiner notes that none of the claims recite “buoyancy”; instead, many of the claims recite a “buoyant force”.
Applicant’s arguments with respect to claims 1, 7 and 14 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853